Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
25, 2016.




                                    In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00041-CV


    DENBURY RESOURCES, INC. AND DENBURY ONSHORE, LLC,
                        Appellants

                                       V.

                GEMINI INSURANCE COMPANY, Appellee

                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-10397


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed December 5, 2014. On August 19,
2016, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.